DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, LONGRIE (Thermal and Plasma-Enhanced Atomic Layer Deposition of TiN Using TDMAT and NH3 on Particles Agitated in a Rotary Reactor) teaches the plasma-enhanced atomic layer deposition (PE-ALD)) of TiN:TiO2.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the dielectric transition metal compound phase comprises a transition metal fluoride, and wherein the layer is part of the photonic device”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726